DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 08/25/2020. Claims 1-20 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/26/2020 and 12/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9-10, the claims are objected to because of the following informalities: in the claims the phrase cited in line 1 “a position” should be “the position”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 
disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. 10757660. This is a statutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the U.S. Patent No. 10757660, the instant claims of the present application are broader in scope and are fully covered by the U.S. Patent No. 10757660.

Present application 17002410
Granted patent 10757660
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis et al (US20100022263), in view of Vincze et al (US20160037511), in further view of Khaitan et al (US20130157651), in further view of Ramankutty et al (US20100299419).

	Regarding claim 1, Stamoulis teaches a method, comprising: obtaining, at a base station situated between a mobile device and a coordinating server (See Fig.1 below),
                       
    PNG
    media_image1.png
    447
    440
    media_image1.png
    Greyscale

(¶0082, the received data can include a position of the subscriber handset and an indication of network quality at the position, where the received data is received by a processor (i.e base station see Fig. 2) where the data is indicative of network quality based on measurements taken continuously, periodically, or over a period of time (See ¶0094)); associating, at the base station, the position and the measurement report and a time of the measurement report as a record in a database (¶0082, the processor 210 (Fig. 2) generates a network map in which the network quality is associated with a location. … The network map is stored in the memory. ¶0084 further discloses that the received data, in addition to a position and an indication of network quality, can include a time of measurement); aggregating, at the coordinating server additional records from the database that match an identifier of the mobile device, and that are within a period of time that includes a time of the record, and that are within a geographic location that includes position of the record (¶0084 discloses that the received data by processor, in addition to a position and an indication of network quality, can include a time of measurement. By incorporating this information…aggregating data by the processor 210 which can generate a number of coverage maps (i.e statistical data) for various times of the day); compiling, at the base station, a record of call drops per aggregated location at the database; performing, at the base station, prediction of future call drops based on the compiled record of call drops per aggregated location and a position parameter (¶0105, subscriber handset 110 a transmits data including an indication of the presence or absence of coverage, a received signal strength measurement, an indication of a dropped call. ¶0110, if the subscriber handset 110 a experiences a call drop at a particular location, the subscriber handset 110 a generates data indicative of this drop and transmits it. ¶0014, based on the accumulated reports from the subscribers, the network operator identifies locations with poor network quality and adjusts the infrastructure to address the problem. For better mapping the cited reference Stamoulis discloses in ¶0110 generating data indicative of call drop, ¶0125 discloses that a network map is generated based on the received data where ¶0031 discloses that the received data is the data indicative of a position of the subscriber handset and data indicative of network quality at the position. Stamoulis discloses in ¶0072 that the network map is a coverage map indicating the …absence of network coverage at specific locations where the network map can facilitate future network planning. The cited reference Stamoulis clearly discloses generating a coverage map based on received data where the call experience a failure or drop. Because the claims do not discloses what the base station will do the prediction of future call, so generating a coverage network map reads on the limitation of predicting of future call drops); storing, at the base station, at least one statistical measure of a signal strength parameter of the aggregated additional records (¶0079 discloses that the data received at the receiver 252 is processed by the processor 210 and stored in the memory 220), thereby providing an improvement to a radio access network over a geographic area (¶0084 discloses that the received data, in addition to a position and an indication of network quality, can include a time of measurement. By incorporating this information, the processor 210 can improve the relevancy and accuracy of its recommendations and can also create time-dependent coverage maps. Plus ¶0014 discloses that based on the accumulated reports from the subscribers, the network operator identifies locations with poor network quality and adjusts the infrastructure to address the problem).
	However, Stamoulis does not explicitly teach the coordinating server situated in a data path between the base station and a core network, updating, at the base station, a minimum and a maximum threshold value for an operational network parameter based on the stored at least one statistical measure; and adjusting, at the base station, the operational network parameter based on the minimum and the maximum threshold value.
In an analogous art Vincze teaches updating, at the base station, a minimum and a maximum threshold value for an operational network parameter based on the stored at least one statistical measure (¶0072 discloses in lines 11-13 that based on these measurements, the control logic updates the high and low thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Vincze to avoid mobile device to be de-selected when the 
measurement values drop below threshold. However, Vincze does not explicitly teach adjusting, at the base station, the operational network parameter based on the minimum and the maximum threshold value.In an analogous art Khaitan teaches adjusting, at the base station, the operational network parameter based on the minimum and the maximum threshold value (Claim 4 discloses modifying the transmit power … based on a maximum transmit power and a minimum transmit power).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Khaitan where transmission parameters can be adjusted based on signal energy to provide the desired network coverage and/or performance (Khaitan, ¶0060). However, the combination of Stamoulis, Vincze, Khaitan does not explicitly teach that the coordinating server is situated in a data path between the base station and a core network.
	In an analogous art Ramankutty teaches the coordinating server situated in a data path between the base station and a core network (See Fig. 2 below where O&M is a management server such as a network management system (NMS) which between eNB cluster and core network (MME pool and GW set)).
   
    PNG
    media_image2.png
    442
    518
    media_image2.png
    Greyscale


monitoring problems and minimize disruptions on the network (Ramankutty, ¶0038).

Regarding claim 2, Stamoulis further teaches the mobile device is a user equipment (UE), the base station is an eNodeB, and the database is located at the base station, a coordinating server, or both (See Fig. 1).      

Regarding claim 3, Khaitan further the operational network parameter is transmission power of the base station (Abstract discloses that adjusting a transmission parameter of the femto node based on one or more signal energy parameters, such as a received signal strength indicator (RSSI)).

Regarding claim 4, Stamoulis further comprising computing, at the base station, the position of the mobile device (¶0076, the data indicative of a position can be … added by one or more base stations based).      
                                                                  
	Regarding claim 5, Stamoulis further comprising receiving, at the base station, the position of the mobile device from the mobile device (¶0076, the network management system 130 receives, from a number of subscriber handsets, data indicative of a position of the subscriber handset ... The dataindicative of a position can be … added by one or more base stations based).

	Regarding claim 6, Stamoulis further teaches associating as a record further comprises calculating an average of the signal strength parameter over a time window, and storing the average associated with the position (¶0013, subscriber handsets are configured to determine network quality and to send a report to the network operator. The determination can be performed at a variety of times. ¶0084, the received
 data, in addition to a position and an indication of network quality, can include a time of measurement. By incorporating this information, the processor 210 can also create time-dependent coverage maps).

	Regarding claim 7, Stamoulis further teaches comprising associating, at the base station, the signal strength parameter with a current time (¶0084, the received data, in addition to a position and an indication of network quality, can include a time of measurement. By incorporating this information, 
the processor 210 can also create time-dependent coverage maps).

	Regarding claim 8, Stamoulis further teaches the signal strength parameter includes at least one of 
(¶0076, the data indicative of a position can be derived from a global positioning system (GPS) measurement … The measurement of network quality can include… a received
 signal strength measurement).

	Regarding claim 9, Stamoulis further teaches comprising associating, at the base station, a position and a signal strength parameter for a second mobile device (¶0076, the network management system 130 receives, from a number of subscriber handsets, data indicative of a position of the subscriber 
handset and a measure of network quality at the position).

	Regarding claim 10, Stamoulis further teaches comprising associating, at the base station, a position and an aggregate signal strength parameter calculated from signal strength parameters from multiple mobile devices (¶0013, subscriber handsets are configured to determine network quality and to send a report to the network operator. The determination can be performed at a variety of times. ¶0084, the received data, in addition to a position and an indication of network quality, can include a time of measurement. By incorporating this information, the processor 210 can also create time-dependent coverage maps, ¶0075, the base stations may aggregate the data before it reaches the network management system).

Regarding claim 11, Stamoulis further teaches the signal strength parameter is calculated by averaging over time, averaging over the multiple mobile devices, or selecting a single value reflecting a relative minimum signal strength (¶0094, The base station 120 a can generate the data indicative ofnetwork quality based on measurements taken continuously, periodically. The data may be generated by compiling a number of measurements taken over a period of time).

Regarding claim 12, Stamoulis further teaches comprising receiving, at the base station, the position or the signal strength parameter from the mobile device via a mobile device measurement report message (¶0013, subscriber handsets are configured to determine network quality and to send a report to the network operator).

Regarding claim 13, Stamoulis further teaches comprising sampling, at the base station, the signal 
strength parameter for the mobile device (¶0094, the base station 120 a can generate the data indicative 
of network quality based on measurements taken continuously).

Regarding claim 14, Stamoulis further teaches comprising obtaining, at the base station, a second signal strength parameter for the mobile device and comparing the second signal strength parameter with 
(¶0090, generates data indicative of an interference measurement by measuring the signal strength of all signals received at the antenna 355 and comparing it to the signal strength of the data signals received) to continue adjusting the operational network parameter(¶0014 discloses that based on the accumulated reports from the subscribers, the network operator identifies locations with poor network quality and adjusts the infrastructure).

Regarding claim 15, Stamoulis further teaches associating the position and the signal strength parameter occurs at the base station (¶0113, the transmitted data can also include a time associated with the position and network quality).

Regarding claim 16, Khaitan further teaches adjusting transmission power at one or more base stations based on the associated position of the mobile device and signal strength parameter to maintain a desired transmission range of the one or more base stations (¶0049, transmission adjusting component 210 can set the signal energy threshold 224 based on detecting one or more parameters of the area, such as a location, an RSSI threshold).

Regarding claim 17, Stamoulis further teaches comprising detecting, at the base station, an aberrant 
signal strength parameter, and sending an alarm message to a management system, to enable a network operator to address the aberrant signal strength parameter (¶0062, the network management system 130 receives, from a number of base stations, data including a base station identifier and an alert. The notice may be as simple as a single bit indicating that network quality is not satisfactory. ¶0113, subscriber handsets are configured to determine network quality and to send a report to the network operator. ¶0014, based on the accumulated reports from the subscribers, the network operator identifies locations with poor network quality and adjusts the infrastructure to address the problem).

Regarding claim 18, Stamoulis further teaches comprising detecting, at the base station, an aberrant signal strength parameter, and adjusting transmission power at one or more base stations to ameliorate the aberrant signal strength parameter (¶0113, subscriber handsets are configured to determine network quality and to send a report to the network operator. ¶0014, based on the accumulated reports from the subscribers, the network operator identifies locations with poor network quality and adjusts the infrastructure to address the problem).

Regarding claim 19, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 20, Stamoulis further teaches the signal quality measurement is one of call drop 
¶0076, the data indicative of a position can be derived from a global positioning system (GPS) measurement … The measurement of network quality can include… an indication of a dropped call).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/, 
Primary Examiner, Art Unit 2462